11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


In re Spartan Consulting & Safety, LLC        * Original Mandamus Proceeding
and Katrina Mendenhall,

No. 11-13-00272-CV                           * October 3, 2013

                                              * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.
                                                McCall, J., and Willson, J.)


       This court has considered relator=s petition for writ of mandamus and
concludes that the writ of mandamus should be conditionally granted. Therefore, in
accordance with this court=s opinion, the petition for writ of mandamus is
conditionally granted. The writ of mandamus will issue only if the trial court fails
to act by October 24, 2013.